ORDER
PER CURIAM:
Maurice L. Glenn pleaded guilty to charges of second-degree robbery, armed criminal action, felonious restraint, receiving stolen property, and resisting arrest, in addition to two probation violations. Following his guilty pleas, he filed a motion for post-conviction relief under Supreme Court Rule 24.035, which the circuit court denied following an evidentiary hearing. Glenn appeals. He argues that he received ineffective assistance from his plea counsel, because counsel’s failure to share discovery materials with him and to adequately prepare for trial left Glenn with no choice but to plead guilty. We affirm. Because a published opinion would have no precedential value, a memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).